 Case 2:20-cv-02283-GRB-JMW Document 32 Filed 08/16/21 Page 1 of 1 PageID FILED
                                                                          #: 310
                                                                                              CLERK
                                                                                    8/16/2021 5:05 pm

UNITED STATES DISTRICT COURT                                                          U.S. DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                     EASTERN DISTRICT OF NEW YORK
                                                                                      LONG ISLAND OFFICE
BEFORE: JAMES M. WICKS, U.S. MAGISTRATE JUDGE                                DATE: 8/16/2021
                                                                             TIME: 2:00 PM
                                                                        ☐ SEALED PROCEEDING

                     CIVIL CAUSE FOR MOTION HEARING (video)
    CASE: 2:20-cv-02283-GRB-JMW, Long Island Neurosurgical Associates, P.C. v. MagnaCare

APPEARANCES:

       For Plaintiff:   Nan Geist Faber

       For Defendant: Joseph G. Harraka

Court Reporter/FTR: 2:07-2:48 (video)

THE FOLLOWING RULINGS WERE MADE:

☒ Motion Hearing/Oral Argument/Oral Ruling held regarding Defendant’s Motion to Quash and/or for
  a Protective Order [30].
☒ Defendant’s Motion to Quash and/or for a Protective order [30] is granted in part and denied in part,
  with leave to renew, for the reasons stated on the record during oral argument. Plaintiff has not
  established entitlement to discovery outside of the administrative record, see Aitken v. Aetna Life
  Insurance Company, 16-CV-4606 (PGG)(JCF), 2017 WL 455547 (S.D.N.Y. Jan. 19, 2017) and
  Chau, M.D., v. Hartford Life Insurance Company, No. 14-cv-8484 (GHW), 2016 WL 7238956
  (S.D.N.Y. Dec. 13, 2016), with the limited exception that Defendant must produce 1) a declaration
  from MagnaCare affirming that the previously produced administrative record is the complete and
  full administrative record that was before the claims administrator containing all of the evidence
  upon which the subject decision was issued, and 2) a complete and unredacted copy of the email
  correspondence Plaintiff attached as Exhibit E in Opposition [29] (MagnaCare 000425). The
  enumerated discovery shall be produced on or before August 26, 2021 and shall be produced subject
  to the Confidentiality Agreement in effect [26].


                                                   SO ORDERED
                                                    /s/James M. Wicks
                                                   JAMES M. WICKS
                                                   United States Magistrate Judge
